Title: To James Madison from William Darke, 21 May 1801
From: Darke, William
To: Madison, James


Dr. SirBerkeley County May 21st. 1801.
I have of late been frequently applied to by a number of republican Citizens of this County & requested by them to state to administration, the improper conduct of certain revenue officers in this neighbourhood, as it respects the free exercise of the right of suffrage. These men it seems, were all panic struck upon the election of Mr. Jefferson & remained quiet enough for a short time. But emboldened by the moderation & lenity with which they have since been treated, they now appear to set decency & propriety wholly at defiance—and I am fully persuaded that it was chiefly Owing to their exertions against us, at the late election, that we were out voted in this County, as they certainly have it in their power by unnecessary rigour on the one hand, & improper indulgences on the other, to keep up an undue influence amongst the people.
I have however, hitherto forborne to comply with the wishes of my friends, because I am wholly unacquainted with the System which administration may think proper to adopt, with regard to the Creatures of Mr. Adams—and therefore do not mean at this time to go into particulars. All I wish to observe is, that in my Opinion something ought to be done to remedy the evil complained of. But as I hope to be at the City before long, I will then do myself the pleasure of waiting on you, & will communicate my thoughts more fully. In the mean time I am Dr. Sir, your Most Obt. Servt.
Wm. Darke
 

   
   RC (DLC).



   
   William Darke (1736–1801) was a brigadier general of the Virginia militia in 1801 (WMQWilliam and Mary Quarterly., 1st ser., 22 [1913–14]: 70).


